IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRADLEY E. KLINE,                          : No. 71 MAL 2020
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
TRAVELERS PERSONAL SECURITY                :
INSURANCE COMPANY,                         :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.